Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.

Acknowledgment of Amendment
Acknowledgment is made of applicant's amendment, filed on 12/18/2020. The changes and remarks disclosed therein have been considered. Claims 1-11 and 13-14 have been cancelled before. Claims 12 and 18 have been amended. New claim 21 has been added. Therefore, claims 12 and 15-21 remain pending in the application.

Response to Arguments
Applicant's arguments with respect to claim 12, 15-21 has been considered but are moot in view of the new ground(s) of rejection, necessitated by amendment.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12, 15-21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites, “hammer refresh is based on a time interval that is less than the system refresh rate”, examiner is not sure what this limitation is referring to, thus renders this limitation vague and indefinite. “a time interval” is a time duration with unit of second, whereas “system refresh rate” is a rate of refresh with unit of (number of row refreshed)/time period . There 2 elements could not be compared. For the purpose of continuing examination, this limitation has been understood as “hammer refresh is based on a time interval that is less than the time interval of system refresh rate”.
Caim 18 recites, “the refresh of the second group is based on a time interval that is less than the system refresh of the first group”, examiner is not sure what this limitation is referring to, thus renders this limitation vague and indefinite. Examiner is not sure what is “the system refresh” referring to as this is first citation. Let us assume “the system refresh” is “the system refresh rate” instead. Also, “a time interval” is a time duration with unit of second, whereas “system refresh rate” is a rate of refresh with unit of (number of row refreshed)/time period. There 2 elements could not be compared. For the purpose of continuing examination, this limitation has been understood as “the refresh of the second group is based on a time interval that is less than the time interval of system refresh rate of the first group”.

Claims 15-21 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph due to their dependency on claims 12 and 18.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones PG PUB 20140219043 (hereinafter Jones).
A screen shot of figure 2 with examiner’s mark-up has been included for reference.


    PNG
    media_image1.png
    571
    779
    media_image1.png
    Greyscale

Regarding independent claim 12, Jones teaches an apparatus (figure 13), comprising: 
a memory array (1302, figure 13); and
circuitry excluding 1302 in figure 13, plus circuitry responsible for performing refresh operation) coupled to the memory array to: 
refresh (“periodically refreshed” indicated in [0002]) a first portion (250 in figure 2, e.g., row 254, 256 in figure 2) of the memory array at a system refresh rate (normal refresh rate for 250 in figure 2, e.g., every WL in DRAM needs to be refreshed at least once within a time window, for example, within 64ms window, therefore, the system refresh rate for WL252 in figure 2 would be 1/64ms); 
remap a first row (row 254 in mark-up figure 2 in a situation that row 254 is defective and replaced by row 264 in mark-up figure 2) of cells of the first portion (250 in figure 2, e.g., row 254, 256 in figure 2) to a second row of cells (RTRA in figures 7, 8, e.g., 264 in 260 in figure 2) in a second portion (redundant area 260 in figure 2) of the memory array, the second portion (redundant area 260 in figure 2) comprising multiple rows of cells; 
 responsive to a determination ([0033], “…The TRR control signal may be asserted based, at least in part, for example, on a row (e.g. a target row) of memory being accessed more than a threshold number of times … over a particular period of time…”) of a threshold access characteristic corresponding to the first row (row 254 in mark-up figure 2 in a situation that row 254 is defective and replaced by row 264 in mark-up figure 2) of cells in the first portion of the memory array, trigger a hammer refresh (TRR mode in [0022]) of  all of the second portion of the memory array ([0076], “…in some instances, based, at least in part, on the target row of memory being a redundant row of memory, all rows of memory of a redundant portion of memory may be refreshed…”, therefore, all rows in redundant area is being refreshed one after another in response to a row hammering event), wherein the second portion (redundant area 260 in figure 2) comprises multiple rows of memory cells, and wherein the hammer refresh is based on a time interval (let us assume in a situation that within time interval 64ms, 3 row hammering events are triggered due to excessive access to 3 defective WL in 250 in figure 2, due to these 3 WL are remapped to redundant area 260, ALL WL in redundant area are refreshed 3 times within 64ms window, average time interval between each hammer refresh in redundant area in this case would be 64ms/3) that is less than a time interval of system refresh rate (64ms in primary area for each normal WL) in order to continually refresh all of the second portion ([0076]) at a higher frequency (e.g., refresh rate 3/64ms) than a frequency corresponding to the system refresh (e.g., refresh rate 1/64ms), and wherein the higher frequency is an adjustable frequency (row hammer refresh rate is depend on access pattern to WL and threshold limit defined for access, thus is adjustable); and 
prevent (415 in figure 4 teaches the row redundancy control circuit 310 may determine whether the target row of memory has been repaired, if repaired, the malfunctioning row of memory is not accessed, and the associated row of redundant memory is accessed instead) refreshing, other than the system refresh, of the first portion of the memory array in response to the determination of the threshold access characteristic.

Regarding claim 15, Jones teaches the apparatus of claim 12, wherein the determined threshold access characteristic ([0033], “…The TRR control signal may be asserted based, at least in part, for example, on a row (e.g. a target row) of memory being accessed more than a threshold number of times …”) occurs on a group of cells coupled to an access line (RTRA in figures 7, 8) of the second portion (redundant area 260 in figure 2).  

Regarding claim 16, Jones teaches the apparatus of claim 12, comprising a controller (“controller” indicated in [0031], “…a TRR control signal may be provided from …by a device located external to the apparatus 100, such as a memory controller…”, or “controller” indicated in [0034], “…a row of memory cells in the memory that has been accessed more than a threshold number of times can be identified (e.g., by a device external to the memory, such as a memory controller) as a target row of memory cells…”) configured to, responsive to an attempt (410 in figure 4) to access the first row (row 254 in mark-up figure 2 in a situation that row 254 is defective and replaced by row 264 in mark-up figure 2) of memory cells in the first portion (250 in figure 2) whose physical address has been mapped to the second row of cells (row 264 in mark-up figure 2) in the second portion (redundant area 260 in figure 2), access the second portion (redundant area 260 in figure 2) to which the physical address is mapped.  

Regarding claim 17, Jones teaches the apparatus of claim 16, wherein the threshold access characteristic comprises the controller accessing the second row (row 264 in mark-up figure 2) of cells in the second portion (redundant area 260 in figure 2) greater than a threshold quantity of times within a particular amount of time ([0033], “…The TRR control signal may be asserted based, at least in part, for example, on a row (e.g. a target row) of memory being accessed more than a threshold number of times, for instance, over a particular period of time (e.g., 250,000 accesses in 64 milliseconds)…”). 

Regarding independent claim 18, Jones teaches a method, comprising: 
refreshing (“periodically refreshed” indicated in [0002]) a first group of memory cells of a first portion (250 in figure 2, e.g., row 254, 256 in figure 2) of a memory array at a particular system refresh rate (normal refresh rate for 250 in figure 2, e.g., every WL in DRAM needs to be refreshed at least once within a time window, for example, within 64ms window, therefore, the system refresh rate for WL252 in figure 2 would be 1/64ms); and 
refreshing a second group of cells (RTRA in figures 7, 8, e.g., 264 in 260 in figure 2) in a second portion (redundant area 260 in figure 2) of the memory array at a higher refresh rate (because target row refresh is a refresh on top of regular refresh, therefore rows in redundant area 260 will have higher refresh frequency compared to a word line such as 256 in figure 2 which does not suffer row hammer effect, or in a situation that within a time window of 64ms, multiple row hammering events occurred, e.g., 3 row hammering events are triggered by 3 defective WLs) than the system refresh rate to avoid row hammer disturbs [0076], “…in some instances, based, at least in part, on the target row of memory being a redundant row of memory, all rows of memory of a redundant portion of memory may be refreshed…”, therefore, all rows in redundant area is being refreshed one after another “continually” in response to a row hammering event) within the second portion of the memory array, wherein the refresh of the second group is based on a time interval (let us assume in a situation that within time interval 64ms, 3 row hammering events are triggered due to excessive access to 3 defective WL in 250 in figure 2, due to these 3 WL are remapped to redundant area 260, ALL WL in redundant area are refreshed 3 times within 64ms window, average time interval between each hammer refresh in redundant area in this case would be 64ms/3) that is less than the time interval of system refresh of the first group (let us assume 64ms window); 
wherein the second portion of the array comprises multiple groups of memory cells (figure 2), and wherein the higher rate is an adjustable rate (row hammer refresh rate is depend on access pattern to WL and threshold limit defined for access, thus is adjustable, for example, in [0033], “…The TRR control signal may be asserted based, at least in part, for example, on a row (e.g. a target row) of memory being accessed more than a threshold number of times, for instance, over a particular period of time (e.g., 250,000 accesses in 64 milliseconds)…”, therefore, if one select a threshold number of 250,000 access or 1000 access, will likely lead to different row hammer frequency).

Regarding claim 19, Jones teaches the method of claim 18, wherein the second group of memory cells comprises a redundant row of memory cells (redundant area 260 in figure 2).  

Regarding claim 20, Jones teaches the method of claim 19, wherein the second portion (redundant area 260 in figure 2) of the memory array comprises multiple groups of memory cells comprising respective rows of memory cells (figure 2 teaches area 260 have row 262/264/266/268), and wherein the method comprises continuously (“continually” has been interpreted by its plain English meaning as “repeated frequently in the same way”, [0076], “…in some instances, based, at least in part, on the target row of memory being a redundant row of memory, all rows of memory of a redundant portion of memory may be refreshed…”, therefore, all rows in redundant area is being refreshed one after another “continually” in response to a row hammering event) refreshing the second portion of the memory array at the higher rate (because target row refresh is a refresh on top of regular refresh, therefore rows in redundant area 260 will have higher refresh frequency compared to a word line such as 256 in figure 2 which does not suffer row hammer effect, or in a situation that within a time window of 64ms, multiple row hammering events are triggered by multiple defective WLs) responsive to the first group of cells of the first portion being accessed a threshold number of times within the refresh window corresponding to the system refresh rate ([0033], “…The TRR control signal may be asserted based, at least in part, for example, on a row (e.g. a target row) of memory being accessed more than a threshold number of times, for instance, over a particular period of time (e.g., 250,000 accesses in 64 milliseconds)…”).

Regarding claim 21, Jones teaches the apparatus of claim 12, wherein the circuitry is configured to cause refreshing of all of the second portion without determining which rows of the second portion are adjacent to the second row ([0076], “…in some instances, based, at least in part, on the target row of memory being a redundant row of memory, all rows of memory of a redundant portion of memory may be refreshed…”, therefore, all rows in redundant area is being refreshed in response to a row hammering event without determining which rows of the second portion are adjacent to the second row).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIAOCHUN L CHEN/Examiner, Art Unit 2824